DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of JP 2011-160090 filed July 21, 2011 and JP 2012-014656 filed January 26, 2012 required by 37 CFR 1.55. Receipt is also acknowledged of the PCT publication of PCT/JP2012/068211 filed July 18, 2012.
Claim Status
June 2, 2021
	Claim 1 is amended. Claim 32 is new. Claims 2, 9-17, 22, 23, and 31 are cancelled. Claims 1, 3-8, 18-21, 24-30, and 32 are pending. Claims 3, 5-8, and 29 are withdrawn. Claims 1, 4, 18-21, 24-28-30 and 32 are under examination.
June 16, 2021
	Claim 1 is amended. Claims 2, 9-17, 22, 23, and 31 are cancelled. Claims 1, 3-8, 18-21, 24-30, and 32 are pending. Claims 3, 5-8, and 29 are withdrawn. Claims 1, 4, 18-21, 24-28, 30, and 32 are under examination.
Drawings
Figs. 1-11, 13, 15, 18-20, 22, 25-29, 32, and 35 filed January 17, 2014 are accepted.
Figs. 12, 14, 16, 17, 21, 23, 24, 30, 31, 33, and 34 filed January 23, 2017 are accepted.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) enablement rejection is withdrawn due to claim cancellation:
Claim 22 line 2 “final hot press forming is the Ms point or higher”. 
The following 112(a) written description requirement is withdrawn due to claim amendment: 
Claim 1 line 9 “continuously cooling”.
The following 112(b) rejections are withdrawn due to claim amendment: 
Claim 1 lines 5-6 “Si: 1.1 to 2.5 mass%, Si+Al: 1.0 to 3.0 mass% in total”.
Claim 1 lines 17-18 “the heated steel sheet is cooled from the heating temperature of (Ms point – 150)°C at an average cooling rate of 3.5°C/sec or more”.
The following 112(b) rejection is withdrawn due to claim cancellation: 
Claim 22 line 2 “the Ms point or higher”.
Claim 22 line 2 “the final temperature of hot press forming is the Ms point or higher”. 
The following 112(d) rejection is withdrawn due to claim cancellation: 
Claim 22 lines 1-2 “the finish temperature of the final hot press forming is the Ms point or higher”.
Response to Arguments
Matsuda in view of Nishibata, Hiroaki, and Senuma ‘969
Applicant’s arguments, see page 13, filed June 16, 2021, with respect to Matsuda have been fully considered and are persuasive.  The rejection of Matsuda in view of Nishibata, Hiroaki, and Senuma ‘969 has been withdrawn. 
The applicant persuasively argues Matsuda teaches press forming, cooling to 50 to 350°C, heating to a second temperature region, then cooling ([0089]-[0092], Fig. 1) (Remarks pg. 13 last full paragraph).
Matsuda in view of Hiroaki teaches after press forming cooling to 350 to 50°C so that a portion of martensite proceeds to martensitic transformation (Matsuda [0091]) then cooling to 5 to 40°C at a rate of 0.1 to 10°C/second to obtain desired strength of the final product (Hiroaki [0038], [0039]). It does not appear to be obvious to combine the cooling step of Hiroaki with the process of Matsuda because after press forming and cooling Matsuda heats to austemper (Matsuda [0089]). This heating after press forming and cooling in Matsuda further impacts the final structure of the steel (Matsuda [0089]-[0092]), 
Nishibata in view of Senuma ‘969 and Hiroaki
Applicant’s arguments, see page 15 paragraph 1, filed June 16, 2021, with respect to Nishibata have been fully considered and are persuasive.  The rejection of Nishibata in view of Senuma ‘969 and Hiroaki has been withdrawn. 
	The applicant persuasively argues Nishibata teaches Si content of 0.5 mass% or less (Nishibata [0029]).
Kikuchi in view of Senuma ‘969 and Hiroaki
Applicant's arguments filed June 16, 2021 with respect to Kikuchi in view of Senuma ‘969 and Hiroaki have been fully considered but they are not persuasive.
The applicant argues Kikuchi teaches cooling the hot-press formed steel member to a temperature range of less than 350°C at a cooling rate of 10°C/sec or more with a preferred cooling completion temperature of room temperature (Kikuchi [0053]), such that Kikuchi teaches away from the combination of the cooling or Hiroaki with the invention of Kikuchi.
	The examiner respectfully disagrees. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. Emphasis added. MPEP 2123(II). Kikuchi teaches cooling to a temperature range of less than 350°C at a cool rate of 10°C/sec or more after hot pressing ([0053]). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With respect to the claimed cooling process, the rejection is based on Kikuchi in view of Hiroaki where Hiroaki teaches a cooling rate of 0.1 to 10°/second (Hiroaki [0038]) starting at 200-1100°C and ending at 5-40°C (Hiroaki [0039]) for the benefits of not reducing productivity because it does not require cooling in a press die (Hiroaki [0011]) and not reducing martensite molar fraction, which allows the desired strength of the final steel sheet to be obtained (Hiroaki [0038]).
	The applicant argues Si is set to 1.1% or more to prevent reduction in strength caused by temperature of the martensite during cooling (applicant’s specification [0058], [0068]), whereas Hiroaki has an upper limit of Si of 1 mass % because it causes a problem of surface scale (Hiroaki [0014]). 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on Kikuchi in view of Senuma ‘969 and Hiroaki. Kikuchi teaches a Si content of 0.02 to 2.0% to improve hardenability and ensure strength without generating a large amount of Si scale on the surface (Kikuchi [0020]), which overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues Hiroaki is not generally applicable to steels such as steel containing 1.1% or more Si.
	The examiner respectfully disagrees. Evidence to support the above allegation that the teachings of Hiroaki cannot be combined with the steel of Kikuchi has not been presented. Rather, Hiroaki is combined with Kikuchi where a cooling rate of 0.1 to 10°/second (Hiroaki [0038]) starting at 200-1100°C and ending at 5-40°C (Hiroaki [0039]) does not reduce productivity because it does not require cooling in a press die (Hiroaki [0011]) and the cooling rate does not reduce martensite molar fraction, which allows the desired strength of the final steel sheet to be obtained (Hiroaki [0038]). These teachings do not appear to be related to the Si content of Hiroaki.
Specification Objection
The disclosure is objected to because of the following informalities:
[0050] recites a cooling rate of 2°C/sec or more from the heating temperature to (Ms point-150)°C forms martensite without substantially forming ferrite, bainite, and the like. This appears to teach the presence of martensite and ferrite, bainite, and the like are not substantially present. In contrast, [0081] recites a steel microstructure consisting of low-temperature transformation phases (such as martensite, tempered martensite, bainite, and bainitic ferrite) where a transformation such as ferrite is inevitably formed during a manufacturing process. The teachings appear to be opposites (i.e. bainite is not substantially present, [0050], or bainite is a low-temperature transformation phase that makes up the steel microstructure, [0081]). Applicant’s specification should be consistent in teaching whether bainite is either not substantially present or it is a low-temperature transformation phase that makes up the steel microstructure.
Appropriate correction is required.
Claim Interpretation
Claims 19-21 and 25-27 further limit either the upper or lower end of a range taught in independent claim 1. These claims are being interpreted to include the other end of the range taught in independent claim 1 that is not being modified. For example, claim 19 teaches a heating temperature of at most (Ac3 point+100)°C, which is being interpreted as including the lower limit of Ac3 transformation point or higher of independent claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 18-21, 24-28, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 14-15 “hot press forming performed at a finish temperature of Ms point or lower and (Ms point-150)°C or higher” and line 25 “the finish temperature in the final hot press forming is greater than (Ms point-150)°C” renders the claim indefinite. It is unclear whether the hot press forming finish temperature is limited to 1) Ms point or lower and (Ms point-150)°C or higher (i.e. lines 14-15) or 2) greater than (Ms point-150)°C (i.e. line 25), which has no upper limit for the finish temperature of hot press forming. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of the finish temperature between Me point or lower and (Ms point-150)°C or higher such that the upper limit of the finish temperature in lines 25 is Ms point.
Claim 1 line 26 “the second cooling stage” renders the claim indefinite. There is insufficient antecedent basis. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of referring to cooling from either of (i) or (ii), which finish cooling at (Ms point-150)°C, to 40°C at an average cooling rate of 3°C/sec or less.
Claim 1 line 27 “the first cooling stage” renders the claim indefinite. There is insufficient antecedent basis. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of the first cooling stage referring to (i), claim 1 lines 19-21, of (ii), claim 1 lines 22-25.
Claim 32 lines 1-4 “the manufacturing a hot-press-formed steel member comprises retained austenite…, and the remainder consist of low-temperature transformation phases” renders the claim indefinite. It is unclear how “the manufacturing” (i.e. the process) comprises retained austenite and low-temperature transformation phases (i.e. structure). Rather, the claimed phases appear to further limit the product that is manufactured during or after the claimed process. For the purpose of examination claim 32 will be given the broadest reasonable interpretation of requiring the hot-press-formed steel member to comprise retained austenite by 2 vol% or more and a remainder consisting of low-temperature transformation phases at any point during the claimed process of manufacturing a hot-press-formed steel member.
Claim 32 lines 2-4 “hot-press-formed steel member comprises…, and the remainder consists of…” renders the claim indefinite. The first part of the limitation uses the transitional phrase “comprises”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03(I). The second part of the limitation with respect to the remainder of the structure uses the transitional phrase “consists of”, which excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03(II). It is unclear how the structure of the steel can be both inclusive and exclusive. For the purpose of examination claim 32 will be given the broadest reasonable interpretation of a structure that “comprises” where only the remainder is limited to the “consisting of” language as recited in the claim. 
Claim 32 line 4 “a microstructure inevitably formed” renders the claim indefinite. It is unclear what the metes and bounds are of this claim limitation, such as what phases do or do not constitute inevitable microstructure and what amounts of these phases do or do not constitute inevitable. For the purpose of examination claim 32 will be given the broadest reasonable interpretation of allowing for any microstructure phases that can form during the processes of claim 1.
	Claims 4, 18-21, 24-28, and 30 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 18-21, 24-28, 30, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi (JP 2010-043323 machine translation) in view of Senuma ‘969 (JP 2005-152969 machine translation) and Hiroaki (JP 2006-213959 machine translation).
Regarding claim 1, Kikuchi teaches a method of manufacturing a hot-pressed steel sheet ([0001]) comprising heating a steel sheet comprising 0.09 to 0.50% C, 0.02 to 2.0% Si, 0.005 to 0.1% Al, 0.3 to 3.5% Mn, and Fe ([0013], [0019]-[0021], and [0025]) to the austenite single phase region ([0032]) such as a temperature range of 800 to 1000°C ([0017] and [0051]), hot pressing, then cooling to a temperature range of less than 350°C at a cooling rate of 10 to 100°C/sec ([0053]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Kikuchi is silent to hot press forming the heated steel sheet for plural times.
Senuma ‘969 teaches a multi-stage hot press forming method comprising two or more stages and five or less stages (i.e. hot press forming plural times) ([0007] and [0012]). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Kikuchi to hot press for 2 to 5 stages because it secures high shape accuracy (Senuma ‘969 [0007]) and it provides sufficient shape freeze without reducing productivity (Senuma ‘969 [0012]).
Kikuchi is silent to hot press forming the heated steel sheet without spending any time holding at bottom dead center.
Senuma ‘969 teaches press working in a mechanical press without holding at the bottom dead center ([0006]) where it takes 3 seconds or less for pressing per step where the time for pressing is defined as the time during which the moving mold and material are in contact (i.e. no holding at the bottom) ([0011]). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the method of Kikuchi to press without holding at the bottom dead center to improve the productivity of the process (Senuma ‘969 [0006] and [0011]).
Kikuchi is silent to continuously cooling the hot-press formed steel member from (Ms point-150)°C to 40°C at an average cooling rate of 3°C/sec or less.
Hiroaki teaches a method for hot press forming a steel sheet with a cooling rate after hot pressing of 0.1 to 10 °C/second ([0038]) starting at 200-1100°C (i.e. (Ms point-150)°C) and ending at 5-40°C ([0039]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in Kikuchi to cool the hot pressed steel sheet from a temperature range of less than 350 to 200°C (i.e. (Ms point-150)°C) to 5-40°C at a rate of 0.1 to 10 °C/second because this cooling rate does not deteriorate productivity and it does not deteriorate the martensite molar fraction, which allows the desired strength of the final steel sheet to be obtained (Hiroaki [0038]). This cooling rate improves productivity because it does not require cooling in a press die (Hiroaki [0011]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Kikuchi teaches 0.008 to 0.10 % Ti ([0023]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 18 and 19, Kikuchi teaches heating between 800 to 1000°C in the austenite single phase region ([0017], [0032], and [0051]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 20 and 21, Kikuchi teaches heating between 800 and 1000°C ([0017], [0032], and [0051]) then after hot pressing cooling to a temperature range of less than 350°C to prevent the formation of phases and structures other than martensite ([0017] and [0053]) (i.e. hot pressing between the heating temperature of 800 to 1000°C and above 350°C). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 24 and 25, Hiroaki teaches cooling from 200-1100°C (i.e. (Ms point-150)°C) to 5-40°C at a desirable rate of 0.1-10°C/s ([0033], [0038], and [0039]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 26, Kikuchi teaches 0.02 to 2.0 % Si ([0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 27, Kikuchi teaches 0.02 to 2.0 % Si ([0020]) and 0.005 to 0.1 % Al ([0025]) (i.e. 0.025 to 2.1% Si+Al). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 28, Kikuchi is silent to the presence of 2 vol% or more retained austenite.
Hiroaki teaches a hot press high strength steel ([0006]) comprising not less than 60% martensite and 40% or less retained austenite ([0032]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made for the steel plate of Kikuchi to have not less than 60% martensite with 40% or less retained austenite because this obtains a high tensile strength of 980 MPa or more (Hiroaki [0032]), which is the same tensile strength desired by Kikuchi (abstract).
Regarding claim 30, Kikuchi teaches hot press forming a hat-shape ([0059] and Fig. 1) and the present invention is used as a suspension, chassis, reinforcing part, etc. for an automobile ([0001]). 
Regarding claim 32, Kikuchi teaches cooling to a temperature range of less than 350°C at a cooling rate of 10°C/sec or more after hot pressing prevents the generation of phases and structures other than martensite and secures the desired strength (i.e. the remainder consists of low-temperature transformation phases) ([0053]), but is silent to the presence of 2 vol% or more retained austenite.
Hiroaki teaches a hot press high strength steel ([0006]) comprising not less than 60% martensite and 40% or less retained austenite ([0032]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made for the steel plate of Kikuchi to have not less than 60% martensite with 40% or less retained austenite because this obtains a high tensile strength of 980 MPa or more (Hiroaki [0032]), which is the same tensile strength desired by Kikuchi (abstract). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Related Art
Chen (WO 2012/048841 with citations from US 2013/0192726)
	Chen teaches hot forming steel ([0001]) with a composition that reads on that claimed ([0035]-[0045]) manufactured by heating above Ac3, hot forming and cooling to 400 to 550°C at a rate of higher than 25°C/s, then cooling to room temperature at a rate of 0.2 to 10°C/s ([0029]). Cooling to 400 to 550°C is above the Ms temperature of the steel ([0081]-[0083], Table 1). In contrast, applicant’s claimed invention requires the first cooling rate of 3.5°C/sec or more until (Ms point-150)°C.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. H./
Examiner, Art Unit 1735

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735